Citation Nr: 1136369	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  10-00 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a low back disorder.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1978 to May 1988.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded the case for additional development in April 2011, and it now returns to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Veteran contends, in effect, that his low back disorder should be service connected based on the condition having developed in service, including the possibility that he had disability associated with his scoliosis in service, and that such disability has persisted up to the present time.  

At the outset, the Board notes that the Veteran was afforded a VA examination for compensation purposes to address complex issues of etiology of his claimed low back disability in July 2011, pursuant to our remand.  The Board did not specify particular qualifications for the examiner, and the examination was conducted by a family nurse practitioner (FNP).  With all due respect for the FNP, we find that the conclusions and rationale provided in the examination are somewhat cursory, and do not sufficiently reflect knowledge of degenerative conditions of the spine, associated pathologies, and their causes and etiologies, as required on the issue of service connection.


It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Once VA provides an examination in a service connection claim, the examination must be adequate, or VA must notify the veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For these and additional reasons discussed below, remand for a further examination is required, but the further examination requested herein should be conducted by a physician with expertise in disorders of the spine.  

At a previous VA examination in December 2009, the examiner, a medical doctor (MD), diagnosed both degenerative disk disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine, but did not address the cause or etiology of the diagnosed degenerative joint disease, as needed in a claim for service connection.  The July 2011 VA examiner did acknowledge the presence of degenerative joint disease, instead fixating in her examination and opinion on current degenerative disk disease, despite the prior VA examiner's diagnosis of degenerative arthritis and despite prior treatment records within the claims file also diagnosing degenerative joint disease.  The cause/etiology of all current low back disability should be addressed in furtherance of the Veteran's claim. 

The Veteran, as a lay person, cannot be expected to discern differences between disabilities within his low back causative of his low back and radicular symptomatology, and it is incumbent upon VA to broadly characterize and develop his claim to reflect any disability presented in the affected part potentially causative of the Veteran's symptoms.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (claim should be interpreted broadly based on expected knowledge base of the non-expert claimant and based on the medical evidence presented).  Thus, upon remand examination all current back pathology should be addressed as to its etiology as potentially related to service, to include both DDD, DJD, and any other identified low back disability, including scoliosis if found.


In addition, the Veteran at his December 2009 VA examination reported a medical history including chiropractic care for his low back between 1990 and 2005, which would place such treatment within a few years of his separation from service in 1988.  It does not appear that VA has requested records of this chiropractic care.  VA must make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 C.F.R. § 3.159 (2011).  Hence, upon remand, records of this chiropractic care should be sought.  

The case presents questions of whether scoliosis which was noted in service treatment records should be considered a congenital or developmental defect and hence not a disability which may be subject to service connection.  38 C.F.R. § 3.303(c); see Quirin v. Shinseki, 22 Vet. App. 390, 394-395   (2009) (discussing distinction between congenital defect and congenital disease).  The case also presents the associated question of whether the Veteran developed disability in service superimposed on that scoliosis, which superimposed disability would be subject to service connection.  Upon remand examination, medical questions of pre-existing disability and congenital or developmental defects should be resolved.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim.  Associate any records or response received with the claims file, and undertake any reasonable indicated development.  

2.  With the Veteran's assistance, as appropriate, make reasonable efforts to obtain records of the Veteran's treatment by chiropractor(s) after service, including in particular records of treatment proximate to service.  The Veteran should be asked about records of chiropractic treatment from 1990 through 2005 such as he reported to the VA examiner in December 2009.  All requests and all records and responses received should be associated with the claims folder.  

3.  Thereafter, afford the Veteran a VA examination by a qualified medical specialist in disabilities of the spine to address his claimed low back disorder(s), to include all current low back disabilities, inclusive of, but not limited to, degenerative joint disease, degenerative disk disease, scoliosis (if to be considered a disability and not a congenital defect), and any superimposing conditions, including questions of onset or aggravation during the Veteran's service from June 1978 to May 1988.  The claims file must be available to any examiner for review in conjunction with the examination.  Any indicated non-invasive tests should be conducted.  The examiner should do the following:  

a.  Obtain a medical history from the Veteran pertaining to any and all low back conditions, and their relationship to his active service period from June 1978 to May 1988.  

b.  Review the claims file, including a copy of this Remand and the Veteran's service treatment records.  Note the records documenting examinations, assessments, and treatments for conditions of the low back, to include documentation in service and post service.  Also note prior VA examinations for compensation purposes conducted in December 2009 and July 2011.  Also note the Veteran's assertions regarding low back conditions and symptoms of any such conditions both currently and in the past, inclusive of their diagnosis or treatment before service, in service, and after service.  

c.  Conduct an examination of the Veteran, and based on that examination and review of the record, identify all current low back conditions to include any degenerative joint disease, degenerative disk disease, or other disability.  

d.  Regarding low back scoliosis as diagnosed within the record, provide an opinion whether this constitutes a congenital or developmental defect, as opposed to a congenital disease.  If it is a defect, opine whether a superimposed disability became manifested in service, and if so address the nature of that superimposed disability.  The examiner should then opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the superimposed disability developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability).  

e.  Note:  Congenital or developmental defects (e.g., missing or supernumerary parts) are not considered diseases or injuries for VA compensation purposes, because they are definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  However, if a new and different injury or disease is superimposed on a congenital or development defect, the additional disability may be service connected.  Congenital diseases, as opposed to defects (e.g., familial conditions which may worsen or first arise during service) can be granted service connection if manifestations of the disease in service constitute aggravation of the congenital condition.


f.  If the examiner believes a disability noted during service may not have developed in service, provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  

g.  For each such disorder or residuals thereof found as to which the examiner does not find that the disorder clearly and unmistakably existed prior to service and either did not increase in severity during service or that the increase in severity was not due to the natural progression of the disease (each disorder for which question item "e", above, was not applicable or was not answered in the affirmative), then the disorder is presumed not to have existed prior to service.  For each such disorder, the examiner should provide a further opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disorder is unlikely (i.e., less than a 50-50 probability).  

h.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  The examiner should explicitly state his or her conclusions regarding the Veteran's credibility with regard to assertions relevant to his claimed low back disorders. 

i.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

j.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability, and does not include an increase in the disorder which is due to the natural progress of the condition.

k.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4.  Thereafter, readjudicate the remanded claim de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

